DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jordan and further in view of West (GB 2133864 A).
In reference to claim 13, Martin discloses a gun-blast diffuser for an aircraft, the gun blast diffuser comprising:
a blast tube, comprising a blast-tube exit cavity (elements 4+6+14);
a plug (figure 5, element 28), comprising:
a plug front surface (figure 5, the right-facing, curved, interior major surface);
a plug rear surface (the left-facing, curved, exterior major surface);
a plug side surface as claimed (the annular surface extending between the front and rear surface and beyond the front surface to the right-hand end of the plug); and wherein
at least a portion of the plug is located within the blast-tube exit cavity (figures 2 and 5; page 3, lines 1-15).
Thus, Martin discloses the claimed invention, except for (1) a body comprising polyurethane foam; and a substrate coupled to the body and comprising a conductive nonwoven fabric, impregnated with polyurethane matrix; wherein the plug front surface is defined by the substrate; the plug rear surface is defined by the body; and the plug side surface is defined by the substrate and the body. Martin also fails to disclose (2) a sealant located between at least the portion of the plug side surface and at least the portion of the blast tube.
Regarding (1), Jordan teaches that is known to apply a coating to aircraft structures, in order to reduce the radar signature of the aircraft. Jordan teaches that the coating comprises a body having polyurethane foam (figure 1, the combination of elements 10, 22, 16, 18, and 20; translation, pg. 2, lines. 69-73) and a substrate coupled to the body and comprising a conductive nonwoven fabric impregnated with polyurethane matrix (translation, pg. 3, lines 112-118). Further, Jordan teaches that the substrate forms the innermost layer of the coating, and thus, abuts a structure to which the coating is applied (figure 1; page 2, lines 53-58). Thus, it would have been obvious to one of ordinary skill in the art to provide the exterior surface of the plug with the coating taught by Jordan, in order to reduce the radar signature of the plug. It is noted that the resultant structure (the coated plug) would have a front surface defined by the substrate (the substrate is the plug of Martin plus element 14 of the coating; in figure 5 of Martin, the front surface faces right), a rear surface defined by the body, and a side surface defined by the substrate and the body.
Regarding (2), Martin discloses that the plug is formed with a cylindrical portion that fits within the blast tube to attach it thereto. Further, Martin discloses that the cylindrical portion includes a circumferential groove that mates with an inner edge of the blast tube, thus closing the blast tube in a sealed manner (page 3, lines 1-15). West teaches that it is known to provide a frangible plug, similar to that of Martin, with a sealant located between at least a portion of a cylindrical side surface of the plug and at least a portion of a tube, in order to affix the plug in the tube in a sealed and bonded manner (page 1, lines 44-46, adhesive = sealant). Thus, it would have been obvious to one of ordinary skill in the art to provide the plug of Martin with a sealant located as claimed, in lieu of—or supplemental to—the circumferential groove, in order to affix the plug in the tube in a sealed and bonded manner that would prevent inadvertent dislodgement.

Allowable Subject Matter
Claims 1-6, 8, 12, and 30-39 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641